The defendant was convicted of the offense of grand larceny, and appeals. The evidence for the state tended to show that the defendant and three others feloniously took and carried away two bales of lint cotton, of the value of about $200, the personal property of one Dill. It is sufficient to say, without further comment, that we have carefully examined the evidence, and are of the opinion that there was ample corroboration of the witness Phillips, a confessed accomplice, to render the submission of the issue of the guilt vel non of the defendant to the jury, altogether proper. There was therefore no error in refusing to give the general affirmative charges in defendant's favor. Crittenden v. State, 134 Ala. 145, 32 So. 273. The bill of exceptions shows a number of exceptions reserved on the trial to the rulings of the court on the introduction of the evidence. It can serve no good purpose to review these exceptions in detail. We have carefully considered them all, and fail to find any merit in any of them. Defendant's refused charge C did not assert a correct proposition of law, and was properly refused. Crittenden v. State, supra. We find no prejudicial error in the record, and the judgment is affirmed. Affirmed.